Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 04, 2021 has been entered. The RCE included a request for suspension of action on the Application for a period of three (3) months under 37 C.F.R. 103(c) and the applicable fee under 37 CFR 1.17(1) was paid.

Response to Preliminary Amendment
The preliminary amendment filed on August 02, 2021 has been reviewed by the examiner. Claims 2-3 and 19-20 have been amended to correct typographical errors. Paragraph [0044] of the specification has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 04, 2021 is being considered by the examiner.

Examiner has viewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However,  Examiner has not discovered prior art references which taken either singly or in an obvious combination to fully teach the pending claims. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application is a continuation of the application #16/406, 298 which was allowed on 11/18/2020. 
Independent claims 1, 10 and 18 each require a non-transitory computer-readable storage medium/a system/a method for performing the techniques to locate virtual objects relative to real physical objects. Each claim requires obtaining first content representing a physical environment in which the electronic device is located using the image sensor; detecting a physical feature corresponding to a physical object in the physical environment using the first content; generating second content representing a version of a computer-generated reality (CGR) environment based on the physical feature; and presenting the second content representing the CGR environment on the display. More specifically, each claim requires “the generating comprising positioning a virtual feature in the version of the CGR environment based on the physical feature, wherein the virtual feature is positioned differently in other versions of the CGR environment based on physical features of different physical objects in different physical environments having distinct physical environment geometries, the distinct physical environment geometries having different spatial locations of different physical boundaries and the different physical objects”.

Examiner has considered the information disclosure statement (IDS) submitted by the Applicant. The IDS cited the First Office Action of Chinese Patent Application, which included the reference documents used in the office action. Examiner has reviewed the U.S. Patent Application Publication 2017/0069134 “Shapira et al” corresponding to WO2017044398A1. Shapira discloses techniques for receiving data from a sensor and accessing a position and an orientation of a real object that is physically present in a real scene; identifying the real object based at least in part on the position and the orientation of the real object and causing a graphical element corresponding to the real object to be rendered on a display of a VR and/or MR display device (Abstract). More specifically, FIG. 6 of Shapira discloses an example process for introducing a new real object into the techniques; receiving data from a sensor and determining the geometry of a real object “The identification module 117 can determine a geometry of the new real object based on combinations of volumetric data, skeletal data, and perspective data that can be used to determine object representations corresponding to or real objects”; assigning a unique identifier to the real object; and then associating graphical elements with the unique identifier the generating comprising positioning a virtual feature in the version of the CGR environment based on the physical feature, wherein the virtual feature is positioned differently in other versions of the CGR environment based on physical features of different physical objects in different physical environments having distinct physical environment geometries, the distinct physical environment geometries having different spatial locations of different physical boundaries and the different physical objects”.

Examiner has completed the prior art reference search and discovered additional closest prior art references: ARTEAGA et al (U.S. Patent Application Publication 2018/0310116 A1), PAHUD et al (U.S. Patent Application Publication 2018/0365897 A1) and Steed et al (U.S. Patent Application Publication 2014/0125668 A1). 
The prior art reference ARTEAGA et al discloses a head-mounted device is configured to perform virtual echolocation using a multi-dimensional scanning approach.  More particularly, the head-mounted device may be configured to generate a virtual model of a physical environment based on depth images provided from a depth camera of the head-mounted device. As shown in FIG. 1, paragraph [0021] describes “a user (or wearer) 100 wearing a head-mounted device 102 in a physical environment 104.  The head-mounted device 102 is configured to facilitate virtual echolocation by outputting a plurality of audio signals that correspond to a plurality of virtualized audio sources located at different positions/surfaces in the physical environment 104.  For 

The prior art reference PAHUD et al discloses systems and techniques from displaying virtual representations of real-world spaces and objects in various environments. More specifically, as shown in FIG. 3A, paragraph [0041] describes “a user 310 at a first location scans the surrounding physical environment (e.g., source environment) to acquire and/or generate one or more collections of three-dimensional datasets, where the datasets correspond to at least a portion of a physical environment at the first location.  A physical environment can include either real-world spaces 305 (e.g. a room itself), objects therein (330, 330n), or both”; FIG. 3B and paragraph [0042] describe “a user 310 is shown in a second physical environment 300B.  The second physical environment can include one or more physical objects 340, 342.  Utilizing the HMD device 320, the user 310 can re-create and render for display the source environment as a virtual environment 305'.  The virtual environment 305' can be displayed so as to maintain any of the physical properties of the physical environment of the first location (e.g. the source environment) which can be detected by the HMD device 320”; FIG. 3C and paragraph [0045] describe “an augmented reality view 300C is depicted where a user of a HMD device perceives the physical environment of the 

The prior art reference Steed et al discloses a method for receiving image data, the image data capturing an image of a local environment of the display device, identifying a physical feature of the local environment via the image data; constructing an augmented reality image of a virtual structure for display over the physical feature in spatial registration with the physical feature from a viewpoint of a user. As shown in FIG. 1 of an example embodiment of a use environment for an augmented reality display system, paragraph [0019] describes “see-through display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data/mesh data, etc.)”. FIG. 2 shows an example augmented reality image is depicted in which virtual room framing structures and paragraph [0021] describes “The virtual wall framing structures of FIG. 2 are geometrically fit to the underlying physical structures (e.g. walls 108).  As the local physical environment of each user will likely differ, the overall virtual structures for each player's local physical environment are constructed upon acquiring image data (e.g. stereo depth image data, structured light image data, time-of-flight image data, or other depth image data) of the local physical environment, rather than being pre-designed”.

However, those closest prior art references failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the 

Dependent claims 2-9 depend from independent claim 1, dependent claims 11-17 depend from independent claim 10, and dependent claims 19-20 depend from independent claim 18. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616